Citation Nr: 1817629	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-36 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a heart condition, to include paroxysmal atrial tachycardia and congestive heart failure and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for postoperative residuals of left inguinal hernia and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for an acquired psychiatric disorder to include schizophrenia and generalized anxiety disorder and, if so, whether service connection is warranted


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 24 to October 17, 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2017 the Veteran testified before the undersigned Veterans Law Judge during a Board hearing at the RO.  A transcript of the hearing has been associated with the record. 

The Board recognizes that the Veteran has claimed entitlement to service connection for an acquired psychiatric disorder and a heart condition.  In this regard, the AOJ had previously denied his claim for entitlement to service connection for a heart condition in November 1974.  Furthermore, the RO denied the Veteran's claim for service connection for schizophrenia and to reopen his claim for paroxysmal atrial tachycardia in a June 1991 rating decision.  

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159 (c) (2013).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C. § 7104 (b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claims of entitlement to service connection for schizophrenia, generalized anxiety disorder, paroxysmal atrial tachycardia, and congestive heart failure.  Even though the Board has determined herein that such evidence sufficient to reopen the Veteran's claims has not been received, the Board has recharacterized his claims of service connection pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder and a heart condition, which includes consideration of all diagnosed psychiatric disorders and heart conditions.


FINDINGS OF FACT

1.  In a final decision dated in June 1991, the RO declined to reopen the Veteran's claim for service connection for a heart condition.

2.  Evidence added to the record since the final June 1991 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart condition to include paroxysmal atrial tachycardia and congestive heart failure.

3.  In a final decision dated in June 1991, the RO declined to reopen the Veteran's claim for service connection for residuals of a left inguinal hernia.  

4.  Evidence added to the record since the final June 1991 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for postoperative residuals of left inguinal hernia.

5.  In a final decision dated in June 1991, the RO denied service connection for schizophrenia. 

6.  Evidence added to the record since the final June 1991 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and generalized anxiety disorder.


CONCLUSIONS OF LAW

1.  The June 1991 decision that declined to reopen the Veteran's claim for service connection for a heart condition is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a heart condition to include paroxysmal atrial tachycardia and congestive heart failure.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The June 1991 decision that declined to reopen the Veteran's claim for service connection for residuals of left inguinal hernia is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
 
4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for postoperative residuals of left inguinal hernia.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

5.  The June 1991 decision that denied service connection for schizophrenia is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia and generalized anxiety disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In adjudicating these claims, the Board has reviewed all of the evidence in the record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claims.

I.  Claims to reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis and organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Heart condition

The Veteran first claimed entitlement to service connection for a heart condition in October 1974.  The RO denied the Veteran's claim in a November 1974 rating decision.  Of record at the time of the November 1974 rating decision were the Veteran's service treatment records.  The RO noted that the Veteran underwent surgery while in the service and subsequently sought treatment for heart palpitations.  An EKG revealed paroxysmal atrial tachycardia.  The RO further noted that the Veteran's history revealed shortness of breath during high school prior to entering the service.  The RO found that the Veteran was discharged due to erroneous enlistment and denied service connection as they determined that such condition had existed prior to service and was not aggravated by service.  The Veteran filed a notice of disagreement in December 1974, and the RO issued a statement of the case in January 1975.  However the Veteran did not file a substantive appeal.  

In January 1991 the Veteran again filed a claim for service connection for a heart condition.  The RO declined to reopen the Veteran's claim in a June 1991 rating decision.  Of record at the time of the June 1991 rating decision were the Veteran's service treatment records, post-service treatment records, and lay statements.  The RO noted the prior denial in November 1974 and determined that no new and material evidence had been submitted in order to reopen the Veteran's claim for service connection for a heart condition. 

In July 1991, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a heart condition was received until his informal claim in August 2013, when VA received his application to reopen such claim.  Therefore, the June 1991 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a heart condition was received prior to the expiration of the appeal period stemming from the June 1991 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the June 1991 decision consists of VA treatment records dated through July 2014, SSA records, as well as the May 2017 hearing transcript.  Such records reflect complaints and treatment for a heart condition.  However, the evidence does not indicate that the Veteran's condition did not exist prior to service or that it was aggravated by service.  Additionally, while the Veteran has submitted statements regarding the onset and severity associated with his claimed heart condition during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the June 1991 rating decision.  Specifically, he simply continues to contend that his claimed condition is the result of service.  

Therefore, the Board finds that the evidence received since the June 1991 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a heart condition to include paroxysmal atrial tachycardia and congestive heart failure.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.

B.  Residuals left inguinal hernia 

The Veteran first claimed entitlement to service connection for residuals of a hernia in October 1974.  The RO denied the Veteran's claim in a November 1974 rating decision.  Of record at the time of the November 1974 rating decision were the Veteran's service treatment records.  The RO noted that the Veteran's entrance examination revealed the existence of a left indirect inguinal hernia, and that the Veteran was inducted under appropriate service regulations which allowed for repair after entry.  The Veteran underwent surgery to repair his hernia which was successful.  The RO found that the condition resolved and that service connection was not warranted.  The Veteran filed a notice of disagreement in December 1974, and the RO issued a statement of the case in January 1975.  However the Veteran did not file a substantive appeal.  

In January 1991 the Veteran again filed a claim for service connection for residuals of a left inguinal hernia.  The RO declined to reopen the Veteran's claim in a June 1991 rating decision.  Of record at the time of the June 1991 rating decision were the Veteran's service treatment records, post-service treatment records, and lay statements.  The RO noted the prior denial in November 1974 and determined that no new and material evidence had been submitted in order to reopen the Veteran's claim for service connection for residuals of a left inguinal hernia. 

In July 1991, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for residuals of a left inguinal hernia was received until his informal claim in August 2013, when VA received his application to reopen such claim.  Therefore, the June 1991 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for residuals of a left inguinal hernia was received prior to the expiration of the appeal period stemming from the June 1991 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

Evidence received since the June 1991 decision consists of VA treatment records dated through July 2014, SSA records, as well as the May 2017 hearing transcript.  Such records reflect no complaints, treatment or diagnosis of residuals of the Veteran's left inguinal hernia or the surgery to repair such.  Additionally, the Veteran stated at the May 2017 hearing that he had no residuals or problems from his hernia and resulting surgery. 

Therefore, the Board finds that the evidence received since the June 1991 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for postoperative residuals of a left inguinal hernia.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.

C.  Psychiatric conditions 

The Veteran previously claimed entitlement to service connection for schizophrenia in January 1991.  Of record at the time of the June 1991 rating decision were the Veteran's service treatment records, post-service treatment records, and lay statements.  The RO noted that the service treatment records did not show a history of complaints, treatment, or diagnoses of a nervous condition.  Furthermore, the RO noted that the Veteran was treated for an acute psychotic episode in 1979, and that the Veteran saw a psychiatrist.  The RO denied service connection for schizophrenia as they determined that such was not incurred in or aggravated by service as there was no evidence of such condition prior to 1979.  
In July 1991, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for an acquired psychiatric condition was received within one year.  Therefore, the June 1991 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for an acquired psychiatric condition was received prior to the expiration of the appeal period stemming from the June 1991 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

Evidence received since the June 1991 decision consists of VA treatment records dated through July 2014, SSA records, as well as the May 2017 hearing transcript.  Such records reflect treatment for various acquired psychiatric disorders to include schizophrenia and generalized anxiety disorder, but do not contain any indication that such condition manifest to a compensable degree within one year of the Veteran's service or prior to 1979 to indicate that such began in service.

Additionally, while the Veteran has submitted statements regarding the onset and severity associated with his claimed psychiatric conditions during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the June 1991 rating decision.  Specifically, he simply continues to contend that his claimed conditions are the result of or began in service.  

Therefore, the Board finds that the evidence received since the June 1991 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.

ORDER

New and material evidence not having been received, the claim for service connection for a heart condition to include paroxysmal atrial tachycardia and congestive heart failure is not reopened; the appeal is denied.

New and material evidence not having been received, the claim for service connection for postoperative residuals of a left inguinal hernia is not reopened, the appeal is denied.

New and material evidence not having been received, the claim for service connection for an acquired psychiatric disorder to include schizophrenia and generalized anxiety disorder is not reopened; the appeal is denied.





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


